MEMORANDUM **
Christopher Hibbs Hartley appeals the district court’s judgment dismissing his action challenging the constitutionality of procedures by which defendants obtain warrants against and provide court appearance notification to defendants in criminal misdemeanor cases. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal, and we may affirm on any proper ground, even if the district court did not reach the issue or relied on different grounds or reasoning. Vestar Dev. II v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir.2001). We affirm.
Hartley lacks standing to bring this action because he does not allege any “real or immediate threat” of being arrested under the challenged procedures. See City of Los Angeles v. Lyons, 461 U.S. 95, 111, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983); see also Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1041-43 (9th Cir.1999) (en banc) (noting parties generally have no standing to request the prohibition of enforcement of valid criminal laws against them, and discussing the “likelihood of substantial and immediate irreparable injury” requirement for plaintiffs seeking equitable relief).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.